EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note:   This Notice of Allowance is in response to communications filed March 24, 2022. 

Election/Restrictions
1.	Claims 1-3 and 5-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making and using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 5, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 3 of claim 15 is AMENDED as follows:
---…inserting a hollow tubular body along a penis of a user, the hollow tubular body extending between a first end portion, and a second end portion…---

Allowable Claims
3.	Claims 1-3 and 5-15 are allowed over the prior art of record. 
Claim 4 has been CANCELED as of the March 24, 2022 claim amendment.
 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Tjahaja et al. (US 5,065,459), Nicolosi et al. (US 8,250,677) and Elias (US 4,790,835).
	Tjahaja, while disclosing a similar male urinary flow directing device having foldable lines and an inner absorbent moisture collecting liner at a first end of the device, fails to disclose or reasonably suggest, alone or in combination, the unique combination of structural features, including a plurality of foldable lines straightly extending across the entire length of the hollow tubular body being spaced-apart at equal distance from an adjacent fold line of the plurality of fold lines; and a perforation line formed along the first end portion extending partially, up to a predetermined length, along at least one of a foldable line of the plurality of foldable lines; wherein the hollow tubular body, to fit various sizes is tearable along the perforation line to expand or converge the diameter of the first end portion, while the diameter along the second end portion is retained constant.
	Nicolosi, while disclosing a similar penis covering device, and suggesting that the penis covering may also have score and/or origami fold lines, including perforations or indentations, to facilitate folding and or compression, to increase pressure and to customize fit, fails to disclose or reasonably suggest, alone or in combination, the unique combination of structural features, including a plurality of foldable lines straightly extending across the entire length of the hollow tubular body, spaced-apart at equal distance from an adjacent fold line of the plurality of fold lines; a perforation line formed along the first end portion extending partially, up to a predetermined length, along at least one of a foldable line of the plurality of foldable lines; and an absorbent moisture collecting liner coupled along the inner circumferential profile at the first end portion of the hollow tubular member; wherein the hollow tubular body, to fit various sizes is tearable along the perforation line to expand or converge the diameter of the first end portion, while the diameter along the second end portion is retained constant.
Elias, while disclosing a similar male urinary diaper device including a discontinuous free flap portion for accommodating different sized penises, fails to disclose or reasonably suggest, alone or in combination, the unique combination of structural features, including a plurality of foldable lines straightly extending across the entire length of the hollow tubular body, spaced-apart at equal distance from an adjacent fold line of the plurality of fold lines; and a perforation line formed along the first end portion extending partially, up to a predetermined length, along at least one of a foldable line of the plurality of foldable lines; wherein the hollow tubular body, to fit various sizes is tearable along the perforation line to expand or converge the diameter of the first end portion, while the diameter along the second end portion is retained constant.
The unique combination of structure not disclosed or rendered obvious by the prior art of record, provides a novel and non-obvious function of the claimed invention; namely, the combination of claimed structure allows for a male urinary flow directing device that can accommodate different size penises and eliminate the last drops of urine that often spot clothing or drips only the toilet seat or floor, increasing the hygiene around the toilet area and on clothes; and is light weight and folds small enough to fit in a suit, jacket or pants pocket; wherein the disposable nature of the invention provides a discreet means for men to remain standing as they advance in age or if they have other challenges, as suggested by applicant in paragraph [0048] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 


Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


/ANDREW J MENSH/Primary Examiner, Art Unit 3781